Citation Nr: 1600922	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-23 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of prostate cancer. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that reduced the 100 percent rating assigned for the Veteran's prostate cancer to 20 percent, effective from April 20, 2012.

Because Diagnostic Code 7528, the Diagnostic Code under which the Veteran's residuals of prostate cancer are rated, contains a temporal element (its criteria mandate the assignment of a 100 percent evaluation for a certain period of time followed by a VA examination to determine the degree to which any residuals are disabling) the claim is appropriately characterized as entitlement to a rating in excess of 20 percent for residuals of prostate cancer.  See Rossiello v. Principi, 3 Vet. App. 430 (1992); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2015 informal hearing presentation, the Veteran's representative argued that a new VA examination should be performed to evaluate the current level of severity of the Veteran's prostate cancer residuals, as the most recent examination was performed in December 2011 and is now over four years old.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007) (noting that the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination) (internal citation omitted); 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  The Board agrees.  Accordingly, on remand, a new VA examination should be performed to evaluate the current level of severity of the Veteran's prostate cancer residuals.  

Further, in March 2012 the Veteran requested that he be scheduled for a hearing before a Decision Review Officer (DRO).  He was scheduled for a hearing on June 4, 2014.  In May 2014, he submitted a statement requesting that the hearing be rescheduled because he was having eye surgery and would be unavailable.  On his June 2014 VA Form 9, he stated that he was not in the physical shape to have a hearing because he just had eye surgery.  On remand, the Veteran should be asked to clarify whether or not he wants to be scheduled for a hearing before a DRO, given the amount of time that has now passed since his eye surgery.    

Finally, the Board notes that the December 2011 rating decision that proposed the reduction of the 100 percent rating for prostate cancer and the June 2014 SOC list in the evidence section VA treatment records dated since September 2000.  These records have not been associated with the claims file, including the electronic file.  They must be added to the file.  See 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify any recent treatment records, to include from Gadsden Regional Medical Center, John Parani, M.D., Clinical Urology Associates, and Riverview Regional Medical Center, or other evidence pertinent to his prostate cancer residuals.  He should receive appropriate assistance in obtaining any evidence sufficiently identified by him in accordance with 38 C.F.R. § 3.159.

2. Add to the file the Veteran's treatment records from the Birmingham VAMC dating from September 2000 forward. 


3. After the above records have been obtained, schedule the Veteran for a VA examination to assess all current residuals of his prostate cancer.  The claims file must be made available to the examiner for review.  All indicated tests or studies should be conducted, as determined by the, examiner, and all pertinent clinical findings recorded. 

4. Ask the Veteran to clarify whether or not he wants to be scheduled for a hearing before a DRO.  If he responds in the affirmative, schedule him for an appropriate hearing.

5.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

